Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Application Ser. No. 17/203,456 filed 03/16/2021 P.G. Publication 2021/0305652. 
Claims 1-9 are currently pending in this application, and all the claims are under full consideration. 
Foreign Priority Benefit
Acknowledgment is made of applicant’s claim to foreign priority benefit from Japanese Patent Application JP2020-063384 filed 03/31/2020. A certified copy of the priority document has been filed and is made of record. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/16/2021 and 08/10/2021 have been placed in the application file and the information referred to therein has been considered by the examiner. A duly initialed copy is attached herewith. Accordingly, information disclosure statement(s) is/are being considered if signed and initialed by Examiner.
Drawings
The drawings filed on 03/16/2021are acceptable for examination purposes. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nagamine et al. (U.S. PG Publication 2011/0111282) in view of Terauchi (U.S. PG Publication 2021/0351472). 
Regarding claim 1 Nagamine discloses a battery pack 1 has a plurality of cells 10 equivalent to the array of cells, and a pack case 20 (Nagamine Fig. 1, paragraph 0022) the pack case is equivalent to the case. Nagamine discloses the formation of such a battery pack (Nagamine paragraph 0023) equivalent to the manufacturing method and describes the method wherein the case 20 constitutes a space to accommodate the cells surrounded by two side walls 22, 23 (Nagamine Fig. 1) the side walls are equivalent to the pair of compartment members 12, 13 of the case 1, and a first end member of the case (Nagamine Fig. 1) and accommodating the cells in the case (Nagamine paragraph 0022) equivalent to placing the cells in the compartment; the cells are put between end faces 21 and 24  (Nagamine Fig. 1, paragraph 0041), the end faces are equivalent to the first end member and the second end member. The plurality of cells 10 (equivalent to the array of cells) are aligned or placed in the X-direction (Nagamine Fig. 1, paragraph 0025), considered equivalent to single cells arranged in a certain direction. Each of the side walls are joined to the end plates (Nagamine Fig. 1). Nagamine is silent about applying a load to bind the cell array in a direction to compress the cell array from an outside part of the second end member. 
Terauchi discloses a power supply device including a plurality of secondary battery cells (Terauchi paragraph 0024) equivalent to the cell array, and provide fastening members for fastening the end plates to each other (Terauchi paragraph 0024)   and the fastening members apply fastening forces to the cells (Terauchi paragraph 0027)  and fix the stacked battery cells to a pressurized state (Terauchi paragraph 0035), equivalent to applying a load to bind the cell array in a direction to compress the cell array from outside. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the battery pack of Nagamine and included a fastening member to outside the end plates such as disclosed by Terauchi (Terauchi paragraph 0027) to fix the cell array to a pressurized state (Terauchi paragraph 0035)  and maintain the fastening force of the battery stack for a long period of time (Terauchi paragraph 0053). According to the MPEP such a modification is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C). 
Regarding claim 5 Nagamine discloses a method of providing a restraining members 31, 32 (Nagamine Fig. 1, paragraph 0043) and metal plate 61, 62 for ensuring strength of the restraint member (Nagamine paragraph 0045), the restraint member 31, 32 considered equivalent to a tray-shaped member having an outer face facing a side face of the cell array, and the metal plate 61,62 considered equivalent to a support member supporting an inner face of the tray-shaped member; the support member 61, 62  includes a contact part in contact with the inner face, (Nagamine Fig. 1), but Nagamine discloses the support member has a straight shape (Nagamine Fig. 1) and is silent about the support member has a bend shape having a parallel part provided parallel to the contact part, and a coupling part coupling the contact part and the parallel part. However, this is considered a change in shape, which would have been obvious to a person of ordinary skill in the art at the time of the invention to have changed the shape of the support member 61, 62 so as to have a bend shape as claimed because modifying the shape of the support member is considered a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shapes of the support member are significant (In re Dailey, 357 F. 2d 669, 149 USPQ 47 (CCPA 1966) (See MPEP 2144 IV B).  
 Regarding claim 7 Nagamine discloses a method that provides preparing a pack case (Nagamine paragraph 0022), which is equivalent to preparing the frame member of the case, and the first end member, and includes placing the first end member at an end of the frame member, and joining each of the compartment members with the first end member (Nagamine Fig. 1). 
Regarding claim 8 Nagamine discloses the pack case 20 has two end faces 21, 24 (Nagamine paragraph 0041) equivalent to the first end member and the second end member are made from a same member; and the manufacturing method further comprises preparing the first end member and the second end member.
Regarding claim 9 Nagamine discloses a battery pack (corresponding to power storage apparatus) and method that provides battery pack (Nagamine Title, paragraph 0020), considered equivalent to a battery manufactured by the manufacturing method. 

Claim 2, 3, 4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nagamine et al. (U.S. PG Publication 2011/0111282) in view of Terauchi (U.S. PG Publication 2021/0351472) and further in view of Baek et al. (U.S. PG Publication 2021/0184306) 

The discussion of Nagamine and Terauchi as applied to claim 1 is fully incorporated here and relied upon for the limitation of the claim in this section. 
Regarding claim 2 Nagamine discloses the case has a lower surface and an upper surface (Nagamine paragraph 0039), the lower surface is equivalent to the coupling member coupling the compartment, i.e. the side walls; thus, forming a frame member of the case. Nagamine is silent about preparing the frame member, where the compartment members, (i.e. side walls), and the coupling member (i.e. base plate), are integrally molded by press working of a piece of sheet material. Baek discloses a battery pack frame 120 including plurality of battery cells (Baek Fig. 1, paragraph 0023), the battery pack frame 120 has a side walls 122, 123 and a base plate 121 coupling the two side walls (Baek Fig. 1) and is integrally formed by press bending a sheet material (Baek Fig,.1). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to have made the pack case of Nagamine integrally from one sheet material as taught by Baek (Baek Fig. 1) so that the frame manufacturing would be simple and the frame integrally formed, and would not need such method as welding together different plates. According to the MPEP such a modification is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C).  
Regarding claim 3 Nagamine discloses the pack case 20 has in a depth direction, perpendicular to the longitudinal direction, a length of the second end member is less than a length of each of the compartment members 22, 23, facing the second end member 24 (Nagamine Fig. 1). Nagamine is silent about joining each of the compartment members with the second end member, an edge of the second end member is welded to a surface of each of the compartment members, facing the edge of the second end member. Baek discloses the end plate 141, 143 is joined to the side plates 122, 123, by welding (Baek paragraph 0026, 0063). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the pack case of Nagamine by the teaching of Baek and joined the end plate to the side walls by welding as taught by Baek (Baek paragraph 0026, 0063) for a reliable coupling of the end plate to the side walls.  According to the MPEP such a modification is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C).  
Regarding claim 4 in the pack case of Nagamine as modified by Terauchi the load applied by the restraining member may be in the center of the end plate (Terauchi Fig. 11) and by the modification by Baek welding an edge of the second end member to a surface of each of the compartment members, facing the edge of the second end member (Baek paragraph 0026, 0063). According to the MPEP such a modification is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C).  
Regarding claim 6 Nagamine discloses a method of providing a restraining members 31, 32 (Nagamine Fig. 1, paragraph 0043) and metal plate 61, 62 for ensuring strength of the restraint member (Nagamine paragraph 0045), the restraint member 31, 32 considered equivalent to a tray-shaped member having an outer face facing a side face of the cell array, and the metal plate 61,62 considered equivalent to a support member supporting an inner face of the tray-shaped member; the support member 61, 62 includes a contact part in contact with the inner face, (Nagamine Fig. 1), but Nagamine discloses the support member has a straight shape (Nagamine Fig. 1) and is silent about the support member has a bend shape having a parallel part provided parallel to the contact part, and a coupling part coupling the contact part and the parallel part. However, this is considered a change in shape, which would have been obvious to a person of ordinary skill in the art at the time of the invention to have changed the shape of the support member 61, 62 so as to have a bend shape as claimed because modifying the shape of the support member is considered a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shapes of the support member are significant (In re Dailey, 357 F. 2d 669, 149 USPQ 47 (CCPA 1966) (See MPEP 2144 IV B).  
Nagamine is silent about a method which provides in preparing the second end member, an edge of the parallel part is welded to the inner face facing the edge of the parallel part; and in joining each of the compartment members with the second end member, an edge of the tray-shaped member is welded to a surface of each of the compartment members. Baek discloses the end plate 141, 143 is joined to the side plates 122, 123, by welding (Baek paragraph 0026, 0063). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the pack case of Nagamine by the teaching of Baek and to have welded an edge of the tray-shaped member to a surface of each of the compartment members as taught by Baek (Baek paragraph 0026, 0063) and made a joining area joined with each of the compartment members different from a joining area joined with the support member for a reliable coupling of the tray shaped member and the support member to the side walls.  According to the MPEP such a modification is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR M KEKIA/Examiner, Art Unit 1722                   

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722